Per Curiam:
The evidence failed to show that the city of New York was guilty of any negligence in maintaining the seats in the condition in which they were or that the condition of the seats was the proximate cause of the plaintiff’s injury. It follows that the judgment and order appealed from must be reversed, with costs, and the complaint dismissed, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs. Order to be settled on notice.